013DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18-22, are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2013/0294745) in view of Fernquist et al. (US 2013/0100159). 

Regarding claims 1, 7, 13, and 18, Xu discloses a presentation system which comprises a generator which receives multimedia data with different modalities. See paragraph 0038. 

Xu discloses wherein the multimedia data can be an educational presentation and exhibits a skill. See paragraphs 0036-0037. 

Xu discloses analyzing each modality of data to extract information relevant to the skill, and generating and integrating a tutoring script based upon the information from each modality relevant to the skill, and archiving the script. See paragraph 0017. 




Regarding claims 2, 8, 14, and 19, Xu discloses wherein the system comprises multimedia data with visual, audio, and text (i.e. the modalities). See paragraph 0012.

Regarding claims 3, 9, 15, and 20, Xu discloses wherein the system is for education, which could include any of a musical instrument, operating on machinery, or assembling a device (without further clamed detail, these features are merely the broad topics of the presentation). See paragraph 0036.

Regarding claims 4, 10, 16, and 21, Xu discloses wherein the data can be for an audio instruction (i.e. oral tutoring). See paragraph 0027.  

Regarding claims 5, 11, 17, Xu discloses meta information in paragraph 0037 (the data by which the tutorial script information is selected). The information pertaining to performance levels would be obvious as described above regarding claim 1. 
Regarding claim 6, Xu discloses wherein the script is requested, parsed, and delivered to a skill learner. See paragraphs 0012 and 0036.

Regarding claim 12, Xu discloses wherein the system generates content regarding a skill for tutoring comprising different segments of audio and visual content which are synchronized into a tutoring script. See paragraph 0012. 

Regarding claim 22, Xu does not disclose wherein the data includes a first level of performance and a second level of performance. However, this is established as per Xu, as described above regarding claim 18, and would have likewise been obvious (the score regarding the user stroke vs the expected stroke, paragraph 0038 of Fernquist).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715